 1

 2

 3
                                    UNITED STATES DISTRICT COURT
 4
                                            DISTRICT OF NEVADA
 5
                                                        ***
 6
      RHONDA R. HESS,                                          Case No. 2:18-cv-02431-DJA
 7
                               Plaintiff,
 8                                                             ORDER
            v.
 9
      NANCY A. BERRYHILL 1, Commissioner of
10    Social Security,
11                             Defendant.
12

13          This matter involves the review of an administrative action by the Commissioner of Social

14   Security (“Commissioner”) denying Plaintiff Rhonda R. Hess’ (“Plaintiff”) application for

15   disability insurance benefits under Title II of the Social Security Act. The Court has reviewed

16   Plaintiff’s Motion for Reversal or to Remand (ECF No. 11), filed on April 12, 2019, and the

17   Commissioner’s Response and Cross-Motion to Affirm (ECF Nos. 16-17), filed on July 16, 2019.

18   Plaintiff filed a Reply (ECF No. 18) on August 6, 2019.

19   I.     BACKGROUND

20          1.        Procedural History

21           On March 9, 2015, Plaintiff protectively applied for disability insurance benefits, alleging

22   an onset date of November 5, 2014. AR 2 173. Plaintiff’s claim was denied initially, and on

23   reconsideration. AR 92-5 and 105-110. A hearing was held before an Administrative Law Judge

24   (“ALJ”) on August 31, 2017. AR 32-65. On February 21, 2018, the ALJ issued a decision

25   denying Plaintiff’s claim. AR 14-31. The ALJ’s decision became the Commissioner’s final

26

27          1
                Andrew Saul is now the Commissioner of Social Security and substituted as a party.
            2
28              AR refers to the Administrative Record in this matter. (Notice of Manual Filing (ECF No. 7).)
 1   decision when the Appeals Council denied review, on October 31, 2018. AR 1-6. On December

 2   27, 2018 Plaintiff commenced this action for judicial review under 42 U.S.C. §§ 405(g). (See

 3   Compl. (ECF No. 1).)

 4          2.      The ALJ Decision

 5           The ALJ followed the five-step sequential evaluation process set forth in 20 C.F.R. §§

 6   404.1520. AR 19-27. At step one, the ALJ found that Plaintiff had not engaged in substantial

 7   gainful activity from the alleged onset date of November 5, 2014 through the date of the decision.

 8   AR 19. At step two, the ALJ found that Plaintiff had medically determinable “severe”

 9   impairments of irritable bowel syndrome, celiac disease, hypertension, and gastroesophageal

10   reflux disease (GERD) and non-severe impairments of right shoulder pain, tachycardia,

11   hypothyroidism, small hiatal hernia, anxiety, and depression. Id. at 19-20. He rated the

12   paragraph B criteria as no limitation, no limitation, mild limitation, and no limitation. Id. at 20.

13   At step three, the ALJ found that Plaintiff did not have an impairment or combination of

14   impairments that met or medically equaled a listed impairment in 20 C.F.R. Part 404, Subpart P,

15   Appendix 1. Id. at 22. At step four, the ALJ found that Plaintiff has the residual functional

16   capacity to perform a full range of work at all exertional levels with the following nonexertional

17   limitations: occasionally stoop, bend, kneel, crouch, crawl, or climb ramps or stairs but never

18   climb ropes, ladders, or scaffolds; due to irregular bowel movements, need two restroom breaks

19   in addition to the customary morning, afternoon, and lunch breaks during an eight-hour work day.

20   Id. The ALJ found that Plaintiff is capable of performing her past relevant work as a valet

21   attendant and parking lot attendant supervisor as the positions are actually and normally

22   performed. Id. at 26. This work does not require the performance of work-related activities

23   precluded by the claimant’s RFC. Id. Accordingly, the ALJ concluded that Plaintiff was not

24   under a disability at any time from November 5, 2014, through the date of the decision. Id. at 27.

25   II.    DISCUSSION

26          1.      Standard of Review

27          Administrative decisions in social security disability benefits cases are reviewed under 42

28   U.S.C. § 405(g). See Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002). Section 405(g)


                                                  Page 2 of 9
 1   states: “Any individual, after any final decision of the Commissioner of Social Security made

 2   after a hearing to which he was a party, irrespective of the amount in controversy, may obtain a

 3   review of such decision by a civil action . . . brought in the district court of the United States for

 4   the judicial district in which the plaintiff resides.” The court may enter “upon the pleadings and

 5   transcripts of the record, a judgment affirming, modifying, or reversing the decision of the

 6   Commissioner of Social Security, with or without remanding the cause for a rehearing.” Id. The

 7   Ninth Circuit reviews a decision affirming, modifying, or reversing a decision of the

 8   Commissioner de novo. See Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004).

 9          The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

10   See 42 U.S.C. § 405(g); Ukolov v. Barnhart, 420 F.3d 1002 (9th Cir. 2005). However, the

11   Commissioner’s findings may be set aside if they are based on legal error or not supported by

12   substantial evidence. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir.

13   2006); Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). The Ninth Circuit defines

14   substantial evidence as “more than a mere scintilla but less than a preponderance; it is such

15   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

16   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995); see also Bayliss v. Barnhart, 427 F.3d

17   1211, 1214 n.1 (9th Cir. 2005). In determining whether the Commissioner’s findings are

18   supported by substantial evidence, the court “must review the administrative record as a whole,

19   weighing both the evidence that supports and the evidence that detracts from the Commissioner’s

20   conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); see also Smolen v. Chater, 80

21   F.3d 1273, 1279 (9th Cir. 1996).

22          Under the substantial evidence test, findings must be upheld if supported by inferences

23   reasonably drawn from the record. Batson, 359 F.3d at 1193. When the evidence will support

24   more than one rational interpretation, the court must defer to the Commissioner’s interpretation.

25   See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); Flaten v. Sec’y of Health and Human

26   Serv., 44 F.3d 1453, 1457 (9th Cir. 1995). Consequently, the issue before the court is not whether

27   the Commissioner could reasonably have reached a different conclusion, but whether the final

28   decision is supported by substantial evidence. It is incumbent on the ALJ to make specific


                                                   Page 3 of 9
 1   findings so that the court does not speculate as to the basis of the findings when determining if the

 2   Commissioner’s decision is supported by substantial evidence. Mere cursory findings of fact

 3   without explicit statements as to what portions of the evidence were accepted or rejected are not

 4   sufficient. Lewin v. Schweiker, 654 F.2d 631, 634 (9th Cir. 1981). The ALJ’s findings “should

 5   be as comprehensive and analytical as feasible, and where appropriate, should include a statement

 6   of subordinate factual foundations on which the ultimate factual conclusions are based.” Id.

 7          2.      Disability Evaluation Process

 8          The individual seeking disability benefits has the initial burden of proving disability.

 9   Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir 1995). To meet this burden, the individual must

10   demonstrate the “inability to engage in any substantial gainful activity by reason of any medically

11   determinable physical or mental impairment which can be expected . . . to last for a continuous

12   period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). More specifically, the individual

13   must provide “specific medical evidence” in support of her claim for disability. 20 C.F.R. §

14   404.1514. If the individual establishes an inability to perform her prior work, then the burden

15   shifts to the Commissioner to show that the individual can perform other substantial gainful work

16   that exists in the national economy. Reddick, 157 F.3d at 721.

17          The ALJ follows a five-step sequential evaluation process in determining whether an

18   individual is disabled. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140 (1987). If

19   at any step the ALJ determines that he can make a finding of disability or nondisability, a

20   determination will be made and no further evaluation is required. See 20 C.F.R. §

21   404.1520(a)(4); Barnhart v. Thomas, 540 U.S. 20, 24 (2003). Step one requires the ALJ to

22   determine whether the individual is engaged in substantial gainful activity (“SGA”). 20 C.F.R. §

23   404.1520(b). SGA is defined as work activity that is both substantial and gainful; it involves

24   doing significant physical or mental activities usually for pay or profit. Id. § 404.1572(a)-(b). If

25   the individual is engaged in SGA, then a finding of not disabled is made. If the individual is not

26   engaged in SGA, then the analysis proceeds to the step two. Step two addresses whether the

27   individual has a medically determinable impairment that is severe or a combination of

28   impairments that significantly limits her from performing basic work activities. Id. §


                                                 Page 4 of 9
 1   404.1520(c). An impairment or combination of impairments is not severe when medical and

 2   other evidence establishes only a slight abnormality or a combination of slight abnormalities that

 3   would have no more than a minimal effect on the individual’s ability to work. Id. § 404.1521; see

 4   also Social Security Rulings (“SSRs”) 85-28, 96-3p, and 96-4p. 3 If the individual does not have a

 5   severe medically determinable impairment or combination of impairments, then a finding of not

 6   disabled is made. If the individual has a severe medically determinable impairment or

 7   combination of impairments, then the analysis proceeds to step three.

 8           Step three requires the ALJ to determine whether the individual’s impairments or

 9   combination of impairments meet or medically equal the criteria of an impairment listed in 20

10   C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If

11   the individual’s impairment or combination of impairments meet or equal the criteria of a listing

12   and the duration requirement (20 C.F.R. § 404.1509), then a finding of disabled is made. 20

13   C.F.R. § 404.1520(h). If the individual’s impairment or combination of impairments does not

14   meet or equal the criteria of a listing or meet the duration requirement, then the analysis proceeds

15   to step four.

16           Before moving to step four, however, the ALJ must first determine the individual’s

17   residual functional capacity (“RFC”), which is a function-by-function assessment of the

18   individual’s ability to do physical and mental work-related activities on a sustained basis despite

19   limitations from impairments. See 20 C.F.R. § 404.1520(e); see also SSR 96-8p. In making this

20   finding, the ALJ must consider all the relevant evidence, such as all symptoms and the extent to

21   which the symptoms can reasonably be accepted as consistent with the objective medical

22   evidence and other evidence. 20 C.F.R. § 404.1529; see also SSRs 96-4p and 16-3p. To the

23   extent that statements about the intensity, persistence, or functionally limiting effects of pain or

24   other symptoms are not substantiated by objective medical evidence, the ALJ must evaluate the

25

26           3
               SSRs constitute the SSA’s official interpretation of the statute and regulations. See Bray v.
27   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir. 2009); see also 20 C.F.R. § 402.35(b)(1).
     They are entitled to some deference as long as they are consistent with the Social Security Act and
28   regulations. Bray, 554 F.3d at 1223 (finding ALJ erred in disregarding SSR 82-41).


                                                     Page 5 of 9
 1   individual’s statements based on a consideration of the entire case record. The ALJ must also

 2   consider opinion evidence in accordance with the requirements of 20 C.F.R. § 404.1527 and

 3   SSRs 96-2p, 96-5p, 96-6p, and 06-3p.

 4          Step four requires the ALJ to determine whether the individual has the RFC to perform

 5   her past relevant work (“PRW”). 20 C.F.R. § 404.1520(f). PRW means work performed either

 6   as the individual actually performed it or as it is generally performed in the national economy

 7   within the last 15 years or 15 years before the date that disability must be established. In

 8   addition, the work must have lasted long enough for the individual to learn the job and performed

 9   at SGA. 20 C.F.R. §§ 404.1560(b) and 404.1565. If the individual has the RFC to perform her

10   past work, then a finding of not disabled is made. If the individual is unable to perform any PRW

11   or does not have any PRW, then the analysis proceeds to step five.

12          The fifth and final step requires the ALJ to determine whether the individual is able to do

13   any other work considering her RFC, age, education, and work experience. 20 C.F.R. §

14   404.1520(g). If she is able to do other work, then a finding of not disabled is made. Although the

15   individual generally continues to have the burden of proving disability at this step, a limited

16   burden of going forward with the evidence shifts to the Commissioner. The Commissioner is

17   responsible for providing evidence that demonstrates that other work exists in significant numbers

18   in the national economy that the individual can do. Yuckert, 482 U.S. at 141-42.

19          3.      Analysis

20                  a.      Whether the ALJ Properly Considered Plaintiff’s Subjective

21   Testimony

22          Plaintiff contends that the ALJ found no evidence of malingering so he was required to

23   cite clear and convincing reasons for rejecting Plaintiff’s pain and limitation testimony, which he

24   failed to do. (ECF No. 11, 11). She claims that the ALJ’s summary of the medical evidence is

25   not sufficient grounds to reject her testimony. (Id. at 12-14). Plaintiff also argues that the ALJ

26   erred in rejecting Plaintiff’s testimony based on the conflicting opinion evidence and inconsistent

27   activities of daily living. (Id. at 15-16). She further contends that the ALJ was unclear as to why

28   he rejected Plaintiff’s testimony regarding restroom breaks and the RFC does not reflect her pain


                                                  Page 6 of 9
 1   and limitations. (Id. at 16-17). The Commissioner responds that the ALJ properly found

 2   Plaintiff’s testimony not fully supported by the record because he cited to inconsistencies in

 3   Plaintiff’s activities of daily living, the objective medical evidence, and the fact that the medical

 4   evidence was largely in accord with the assigned RFC. (ECF No. 16, 2-5). Plaintiff replies with

 5   the contention that she is entitled to judgment as a matter of law, but adds no further substantive

 6   argument. (ECF No. 18).

 7          While an ALJ must consider a plaintiff’s representations about her symptoms and

 8   limitations, her statements about her “pain or other symptoms will not alone establish that” she is

 9   disabled. 20 C.F.R. § 404.1529(a). In fact, an “ALJ cannot be required to believe every

10   allegation of [disability], or else disability benefits would be available for the asking, a result

11   plainly contrary to [the Act].” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). However,

12   absent affirmative evidence that the claimant is malingering, the ALJ’s reasons for rejecting the

13   claimant’s testimony must be clear and convincing. Burrell v. Colvin, 775 F.3d 1133, 1136-37

14   (9th Cir. 2014). Specifically, the ALJ must state why the testimony is unpersuasive and point to

15   what testimony or evidence undermines the claimant’s testimony. See, e.g., Parra v. Astrue, 481

16   F.3d 742, 750 (9th Cir. 2007) (upholding ALJ’s credibility determination when he pointed out

17   numerous lab results that contradicted his subjective complaints); see also Robbins v. Social Sec.

18   Admin., 466 F.3d 880, 884-85 (9th Cir. 2006) (ALJ required to provide a “narrative discussion”

19   and state specific evidence in the record supporting an adverse credibility finding).

20          The ALJ “may not reject a claimant’s subjective complaints based solely on a lack of

21   medical evidence to fully corroborate the alleged severity of pain.” Burch, 400 F.3d at 680. This

22   is because the lack of an objective medical basis is just one factor in evaluating the credibility of a

23   claimant’s testimony and complaints. See Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)

24   (en banc). Moreover, the Court notes that SSR 16-3 clarified that ALJ no longer has to make

25   credibility findings, but rather, evaluate the extent to which the alleged functional limitations and

26   restrictions due to pain and other symptoms are consistent with the other evidence. If “evidence

27   can support either affirming or reversing the ALJ’s decision,” the Court may not substitute its

28   judgment for that of the ALJ’s. Robbins, 466 F.3d at 882.


                                                   Page 7 of 9
 1          Here, the ALJ considered the contrary objective medical evidence to Plaintiff’s subjective

 2   claims. He noted her treatment notes indicated she stopped taking her diet pills, had a special

 3   diet, and reported less abdominal pain and bloating as of March 2016. AR 24. Further, the ALJ

 4   underscored that her examination in January of 2017 and more recent treatment notes in May

 5   2017 were normal. AR 25. Thus, the medical treatment in the record conflict with Plaintiff’s

 6   claim of disabling level pain and symptoms. See Celaya v. Halter, 332 F.3d 1177, 1181 (9th Cir.

 7   2003) (pain complaints properly rejected where the ALJ “reasonably noted” evidence that pain

 8   had come under control). Also, the consultative examination showed tenderness in her abdomen,

 9   but Plaintiff was able to sit and rise without difficulty and walk with normal gait, which led the

10   consultative examiner to assess her with no exertional limitations. Id. As such, the medical

11   opinion evidence supports the ALJ’s finding that Plaintiff’s testimony is inconsistent with the

12   overall record. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008) (medical

13   source reports support the ALJ’s determination).

14          Moreover, the ALJ highlighted Plaintiff’s inconsistent statements that undermined the

15   credibility of her claims. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (“ALJ may

16   consider inconsistencies either in the claimant’s testimony or between the testimony and the

17   claimant’s conduct.”); see also Valentine v. Astrue, 574 F.3d 685, 694 (9th Cir. 2009) (ALJ

18   properly found claimant “demonstrated better abilities than he acknowledged in his written

19   statements and testimony”). For example, he highlighted that her allegation that she engages in

20   few social activities is inconsistent with the record that she engaged in a wider range of activities

21   and more social interaction. AR 20-21. After a careful review of the ALJ’s evaluation of

22   Plaintiff’s alleged limitations and pain and other symptoms, the Court finds that he complied with

23   SR 16-3 and the Ninth Circuit standard such that it may not substitute its judgment for that of the

24   ALJ’s. See Burch, 400 F.3d at 679. Therefore, the Court concludes that the ALJ’s decision is

25   supported by substantial evidence and free from reversible legal error.

26   III.   CONCLUSION AND ORDER

27          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (ECF No.

28   11) is denied.


                                                  Page 8 of 9
 1          IT IS FURTHER ORDERED that the Commissioner’s Cross-Motion to Affirm (ECF No.

 2   16) is granted.

 3

 4          DATED: February 6, 2020

 5

 6
                                                  DANIEL J. ALBREGTS
 7                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          Page 9 of 9
